361 F.2d 481
John ALLEN, alias John Mayo, Petitioner-Appellant,v.Henry H. HEER, Warden, Respondent-Appellee.
No. 16532.
United States Court of Appeals Sixth Circuit.
May 20, 1966.

Jack W. Robinson, Nashville, Tenn.  (court-appointed), for appellant.
Henry C. Foutch, Asst. Atty. Gen., Nashville, Tenn., David W. McMackin, Sp. Counsel, State of Tennessee, Nashville, Tenn., George F. McCanless, Atty. Gen., State of Tennessee, of counsel, for appellee.
Before WEICK, Chief Judge, CELEBREZZE, Circuit Judge, and CECIL, Senior Circuit Judge.
PER CURIAM.


1
Appellant filed the instant petition for writ of habeas corpus in the United States District Court for the Middle District of Tennessee.  The petition was denied and this appeal followed.


2
Appellant was convicted for the offense of grand larceny in Robertson County, Tennessee on February 14, 1952, and received a sentence of three to ten years imprisonment.  After serving a substantial portion of the sentence imposed, Appellant was paroled on August 3, 1961.  Pursuant to T.C.A., Sec. 40-3621, Appellant received a letter of relief issued by the Tennessee Division of Probation and Paroles.  This letter provided that Appellant would be relieved from making further reports and would be permitted to leave the State of Tennessee.  While on parole, Appellant was subsequently convicted on July 27, 1962 for the offense of third degree burglary in Knox County, Tennessee, and received a three year sentence.  Pursuant to T.C.A., Sec. 40-3620, he was required to serve the remainder of his Robertson County sentence before beginning service on his Knox County sentence.  Appellant contends he is being illegally held under a sentence from which he has been paroled.


3
Upon considering the briefs submitted by the parties, we find that no constitutional rights were denied Appellant.  Appellant was not given a final discharge from confinement.  His re-confinement was proper under T.C.A., Sec. 40-3620.


4
Judgment of the District Court is affirmed.